Coleman, J.,
concurring:
8. I concur in the order of affirmance as embodied in the opinion of Mr. Justice Ducker, and in all that is said by him, except as to the fence surrounding the cyanide pond. To my mind the condition of the fence at the time the cattle were killed, and the moving of it after the cattle had been killed, could in no way affect this case.
The sole question is: Was Caldwell guilty of negligence in failing to drive the cattle farther off? If the facts are undisputed, and admit of but one inference, the question is one of law; if disputed, or if capable of different inferences, it is a question of fact.
Conceding that the facts are not disputed, might reasonable persons draw opposite inferences as to the existence or nonexistence of negligence on the part of Caldwell ? I am of the opinion that they might. I think the case falls squarely in the class alluded to in the quotation by this court in Solen v. V. & T. R. R. Co., 13 Nev. 129, from Railroad v. Stout, 17 Wall. 663, as follows:
“Upon the facts proven in such cases, it is a matter of judgment and discretion, of sound inference, what is to be the deduction to be drawn from the undisputed facts. Certain facts we may suppose to be clearly established from which one sensible impartial man would infer that proper care had not been used, and that negligence existed; another man, equally sensible and equally impartial, would infer that proper care had been used *39and that there was no negligence. It is this class of cases and those akin to it that the law commits to the decision of a jury. Twelve men of the average of the community, comprising men. of education and men of little education, men of learning and men whose learning consists only in what they have themselves seen and heard, the merchant, the mechanic, the farmer, the laborer; these sit together, consult, apply their separate experience of the affairs of life to the facts proven, and draw a unanimous conclusion. This average judgment thus given it is the great effort of the law to obtain. It is assumed that twelve men know more of the common affairs of life than does one man; that they can draw wiser and safer conclusions from admitted facts thus occurring than can a single judge.”
Applying the rule thus stated to the facts of the case, I think the question of Caldwell’s negligence was one of fact for the trial court to determine, and that its finding is conclusive upon us.